Citation Nr: 1219925	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-17 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a foot disorder, claimed as foot pain and diagnosed as bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in January 2011; the hearing transcript has been associated with the claims file.  

The Board remanded the case in April 2011 for further development.  All development has been completed and the case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran is presumed to have entered service in sound condition. 

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that plantar fasciitis and inferior calcaneal spurs of the bilateral feet are related to active service.


CONCLUSION OF LAW

A foot disorder, diagnosed as plantar fasciitis and inferior calcaneal spurs of the bilateral feet, were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2011).  Thus, veterans are presumed to have entered service in sound condition as to their health.  

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

Now, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre- existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard). 

If a preexisting injury or disease is found, it will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.306 (2011).  

During a January 2011 travel Board hearing, the Veteran testified to having foot problems during his service in Vietnam.  He remarked that he wore his boots day and night, and reported pain in the feet while walking with the weight of the ammunition they were carrying.  He reflected that he was diagnosed with planter fasciitis in 2005 when it became severe.  He indicated that he attempted to seek treatment for his feet at Fort Bragg in 1974, subsequent to service, but noted that he was unable to see a doctor at that time.  He stated that he saw a private doctor about his feet in 1981 but did not remember the doctor's name.  He reported self-treatment until 2005.  

The Veteran's December 1970 induction examination reflects no problems, treatment, or complaints related to his feet.  Clinical records include one notation of an "old foot injury" in January 1972; however, no further details were provided with regard to the noted foot injury.  Therefore, he was sound at entrance to active duty.  

Having determined that he was sound at entrance, the next question is whether a bilateral foot disability was incurred in service.  A review of the service treatment records similarly reflect no complaints or treatment related to the feet during active duty.  As such, no chronic foot disorder was noted in service.

Post-service medical evidence shows that the Veteran has a current diagnosis of plantar fasciitis and inferior calcaneal spurs of the bilateral feet.  Specifically, a March 2005 VA examination diagnosed him with plantar fasciitis.  The examiner did not render an opinion as to etiology at the time of the March 2005 VA examination.  

Private treatment records dated in 2005 reflect treatment for plantar fasciitis and inferior calcaneal spurs of the bilateral feet.  A February 2005 private treatment note from S.D. shows that this condition had been present since 1971 following the Veteran's service in Vietnam.  

A May 2011 VA examination of the bilateral feet included a review of the claims file.  The Veteran reported that his feet became increasingly painful while in Vietnam.  He reported that he saw a medic but had limited access to medical care while in the jungle.  A physical examination was completed.  The VA examiner indicated that the Veteran's disability was, "less likely than not caused by or a result of plantar fasciitis [sic]."  

However, the VA examiner reasoned that "planter fasciitis can very likely be caused by the excessive overuse and wear and tear a patient experienced while marching in combat for prolonged periods of time; but being this far out after the time that this Veteran has been out of the military, the current plantar fasciitis can very well be age related in nature and not necessarily due to military service." 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran has described having symptomatic feet in service, symptoms in 1974 shortly after his separation from service, and he reported seeking private treatment for his feet in 1981.  He indicates that his current symptoms of pain in the bilateral feet are the same as they were in service.  The Board finds that he is competent to attest to such matters, and there is no indication that he was not credible in his reports.  Further, objective findings from the medical record tend to support the claim.  

A clinical note in the service treatment records indicate that the Veteran sought treatment for the feet in service on at least one occasion and private treatment records from Dr. S.D. show that he reported a history of foot problems since serving in Vietnam.

Additionally, the Board finds that the May 2011 VA opinion is probative in this case, as it was based on an examination of the Veteran and a review of the claims file.  "[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  

While the May 2011 VA examiner opined that it was less likely than not that plantar fasciitis was incurred in service; the reasons and bases provided by the examiner indicates that that the evidence is in relative equipoise.  In that regard, while the VA examiner indicated that plantar fasciitis could very well be age-related and was not necessarily due to service; she also stated that it could very likely be caused by the excessive overuse and the wear described by the Veteran in service.  

Private treatment records from Dr. S.D., indicating that the Veteran's present foot problems had existed since service lend further support to the claim.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for plantar fasciitis and inferior calcaneal spurs of the bilateral feet is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The Board notes that, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the Veteran has been awarded a full and complete grant of the benefit sought on appeal, the Board finds that no further development is needed under the VCAA in this case.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


ORDER

Service connection for a foot disorder, diagnosed as plantar fasciitis and inferior calcaneal spurs of the bilateral feet, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


